Citation Nr: 0723217	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

REMAND

The veteran served on active duty from February 1969 to July 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision.

The most recent VA examination, undertaken in July 2006 after 
the April 2006 Board remand, indicated that the veteran was 
diagnosed as having degenerative disc disease of the lumbar 
spine and likely to include mild sensory radiation in the 
left lower extremity.  The examiner noted that "The 
veteran['s] low back condition cannot be related to the 
service without the resort to speculation.  There is no 
documentation of back condition in the service.  And the 
current back findings are noted about 20 years after the 
service."  In making this opinion as to the etiology of the 
veteran's osteoarthritis of the lumbar spine, the examiner 
seems to discount the veteran's own account of injury in 
service.  In this case, as the veteran served in combat (see 
the veteran's DD Form 214 which indicates the veteran was 
awarded the Combat Action Ribbon indicating combat service) 
and claims an injury incurred during combat service (that he 
injured his back in service when he jumped in a bunker during 
a mortar attack and landed on his back on the edge of an ammo 
box), the veteran is entitled to a reduced evidentiary burden 
relating to the question of in-service occurrence of an 
injury in combat despite no official record of any incurrence 
in the veteran's service medical records.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2006); Huston v. 
Principi, 17 Vet. App. 195, 205 (2003); Clyburn v. West, 12 
Vet. App. 296, 303 (1999).  As a result, the examiner needs 
to make an opinion as to whether it is at least as likely as 
not that the veteran's current low back disability is related 
to the in-service injury he has described.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Have the July 2006 VA examiner, or 
another VA examiner if that examiner is 
unavailable, review the evidence of record 
including the July 2006 examination report 
and the veteran's account of the in-
service combat injury.  If necessary to 
answer the question below, schedule the 
veteran for an additional VA examination.  
Have the examiner note the review of the 
record in a new report and answer the 
following question:  Is it at least as 
likely as not that the veteran's current 
osteoarthritis of the lumbar spine is 
related to the in-service injury as 
related by the veteran?

2.  Review the medical opinion and if it 
is incomplete in any way, return it for 
revision.

3.  Thereafter, readjudicate the claim on 
appeal.  If the claim remains denied, 
issue the veteran a supplemental statement 
of the case and allow an appropriate 
period for appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


